Election/Restrictions
RE: Young et al.
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1, drawn to a chimeric antigen receptor-effector cell switch comprising: a. a peptidic antigen that binds a chimeric antigen receptor on an effector cell; and b. a targeting moiety that binds a cell surface molecule on a target cell, classified in C07K2319/00.
II. 	Claims 63-81, drawn to a method of treating a cancer in a subject comprising: a. administering to the subject a first chimeric antigen receptor-effector cell (CAR-EC) switch to a subject, wherein the first CAR-EC switch comprises: a. a first peptidic antigen that binds a chimeric antigen receptor on an effector cell; and b. a first targeting moiety that binds a cell surface molecule on a target cell; and b. administering a first chimeric antigen receptor-effector cell comprising a chimeric antigen receptor that binds to the peptidic antigen of the chimeric antigen receptor-effector cell switch, classified in A61K35/17.

2.	The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, cancer can be treated .
Searching the inventions of Groups I and II together would impose serious search burden. The inventions of Groups I and II have a separate status in the art as shown by their different classifications.  Moreover, in the instant case, the search for a chimeric antigen receptor-effector cell switch and a method of treating cancer using a chimeric antigen receptor-effector cell switch are not coextensive.  Group II encompasses molecules which are claimed in terms of antibody sequences (see claims 70 and 71, for example), which are not required for the search of Group I. Prior art which teaches a chimeric antigen receptor-effector cell switch would not necessarily be applicable to the method of treating cancer using a chimeric antigen receptor-effector cell switch.  Moreover, even if a chimeric antigen receptor-effector cell switch was known, the method of treatment of cancer which uses the product may be novel and unobvious in view of the preamble or active steps.

3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

4.	This application contains claims directed to the following patentably distinct species:
 (a)	different first targeting moieties (claims 66-71 and 80):
a targeting peptide, a targeting antibody or antibody fragment thereof.
If applicant elects a targeting antibody, applicant is required to further elect a single specific antibody from group (a1) (claims 68-71 and 80):

 (b)	different regions (claims 72-73):
(i) an N terminus of a light chain; (ii) an N terminus of a heavy chain; (iii) both an N terminus of a light chain and an N terminus of a heavy chain; (iv) an N terminus of a VL domain of an IgG; (v) an N terminus of a VH domain of an IgG; (vi) an N terminus of a VL domain of a Fab; (vii) an N terminus of a VH domain of a Fab; (viii) an N terminus of a VL domain and a VH domain of an IgG; (ix) and an N terminus of a VL domain and a VH domain of a Fab. 
(c)	different linkers (claim 75):
SEQ ID NOs: 38-42

		leukemia, lymphoma, breast cancer, pancreatic cancer, lung cancer, glioma, and glioblastoma (claim 76)
(e)	different cell surface molecules (claim 77)
a tumor associated antigen, a cluster of differentiation protein, a receptor, an integral membrane protein and a glycoprotein. 
(f)	different length of the first peptide antigen (claim: 79-80):
a length of between about 2 and about 10, about 10 and about 20, about 20 and about 30, about 30 and about 40, about 40 and about 50, about 50 and about 60, about 60 and about 70, about 70 and about 80, and about 80 and about 90 amino acids, between about 2 and about 90 amino acids.
The species are independent or distinct because of their different structures and functions. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each of groups (a)-(f) (e.g. (a) a targeting antibody, (a1) SEQ ID NOs: 8 and 9 (antibody CD19 antibody), (b) (ii) an N-terminus of a heavy chain, (c) SEQ ID NO:38, (d) lymphoma, (e) a tumor associated antigen, (f) between about 2 and about 10) , for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species because different species require different searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

6.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HONG SANG/Primary Examiner, Art Unit 1643